Citation Nr: 1426234	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to April 17, 2012, for thoracic scoliosis.

2.  Entitlement to an evaluation in excess of 40 percent from April 17, 2012, for thoracic scoliosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is remanded.


FINDINGS OF FACT

1.  Prior to April 17, 2012, the Veteran's thoracic scoliosis was not primarily manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; the objective evidence also fails to show any neurological impairments attributable to the thoracic spine disability.

2.  From April 17, 2012, the Veteran's thoracic scoliosis has not been primarily manifested by spinal ankylosis, or incapacitating episodes having a total duration of at least six weeks during the past 12 months; the objective evidence also fails to show any neurological impairments attributable to the low back disability.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2012, the criteria for a disability rating in excess of 20 percent for thoracic scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  From April 17, 2012, the criteria for a disability rating in excess of 40 percent for thoracic scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The RO's January 2008 and August 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the August 2008 letter was provided to the Veteran after the initial adjudication of his claim, the claim was readjudicated with the most recent occurring in a May 2012 supplemental statement of the case.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the August 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.   Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations and the associated reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2008 and April 2012 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As the Veteran has been provided with adequate examinations with respect to his claim and his outstanding medical records have been obtained, the RO has substantially complied with the February 2012 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Increased Rating for Thoracic Scoliosis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for thoracic scoliosis has been in effect since December 2002.  The Veteran filed his claim for an increased rating presently on appeal in December 2007.  In a May 2012 rating decision, the RO assigned a 40 percent rating for the thoracic spine disability, effective from April 17, 2012.  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Throughout the pendency of the appeal, the Veteran's thoracic spine disability has been evaluation under Diagnostic Code 5239,which pertains to spondylolisthesis or segmental instability.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides that, with or without symptoms such as pain whether or not it radiates, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to thoracolumbar spine disabilities.  38 C.F.R. § 4.17a.  

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 30 percent rating is warranted under the general rating formula for rating disease and injuries of the spine, however, only for cervical spine disorders.  Thus, the 30 percent rating criteria are not applicable in this case.  Id.  A 40 percent evaluation is warranted for thoracolumbar spine limited motion if forward flexion is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Turning to the merits of the claim, a June 2007 treatment record reflects the Veteran's report of experiencing worsening back pain for one week.  On the physical examination, the examiner noted tenderness with palpation in the lumbosacral area.  He was prescribed pain medication to treat his symptoms.  

In April 2008, the Veteran underwent a VA examination to assess the severity of his thoracic spine disability.  At that time, the Veteran primarily endorsed having daily back pain with flare ups approximately every four to five days.  His symptoms were exacerbated by prolonged walking or standing, and rainy weather, but were relieved by hot soaks, stretching exercises and prescription pain medication.  The Veteran reported having to decrease his participation in recreational and physical activities, but he stated that he tried to exercise multiple times a week by riding a bicycle, walking, jogging, and performing pushups.  He estimated that he could walk two miles.  The Veteran identified the effects of his disability on his activities of daily living as back pain with some physical activities.  He did not require the use of assistive devices, and he denied any periods of doctor prescribed incapacitation because of his back.

On the physical examination, the Veteran walked with a normal gait, without an obvious limp.  The examination of the spine while the Veteran was in the standing position revealed a moderately significant thoracolumbar kyphoscoliosis with convexity to the right.  The examiner noted a degree of spasm of the paravertebral muscles.  The Veteran reported having tenderness with palpation of the paravertebral muscles in the thoracic and upper lumbar regions.  The examiner stated that the Veteran's thoracic spine had no functional range of motion, but offered no findings as to the presence of ankylosis.  As for the lumbar spine, the Veteran demonstrated flexion to 95 degrees, with pain beginning at 20 degrees.  On subsequent attempts at flexion, the Veteran stated that his pain began at 5 degrees, and he would only perform this range of motion to 55 degrees.  The examiner determined that the Veteran had pain with repetitive motion testing, although the examiner believed that the Veteran's hesitancy with repetitive testing of flexion was effort related rather than mechanically related.  Additional range of motion testing revealed lumbar spine extension to 26 degrees, with pain at 26 degrees.  Right lateral flexion was to 31 degrees, with pain at 31 degrees, and left lateral flexion was to 21 degrees, with pain at 21 degrees.  Right and left lateral rotation was to 30 degrees, with pain occurring on the right at 30 degrees.  Repetitive range of motion testing revealed no further functional impairment due to pain, fatigue, incoordination, or instability.  

Subsequent VA treatment records show additional treatment of the Veteran's spine disability.  The Veteran reported that his back pain had begun to contribute to increased pain in his bilateral knees during a September 2008 primary care consultation.  In October 2008, the Veteran reported that his back pain was interfering with his quality of life.  An October 2008 physical examination revealed tenderness to palpation of the mid to low spine without trigger points, negative straight leg raises, and decreased active range of motion, especially with flexion.  Muscle strength was reported as 5/5; deep tendon reflexes were reported as 2+; and the Veteran's sensation was intact.  In April 2009, the Veteran reported having constant pain that increased pain with sitting and mid to low back spasms, especially with weather changes.  

During a June 2009 primary care consultation, the Veteran reported having back pain, pain in his knees radiating from his low back, weakness in both legs, and numbness in his right lower extremity.  He denied any bladder or bowel dysfunctions.  The examiner assessed chronic low back pain, with radicular symptoms and was referred for radiological and neurological assessments.  

A July 2009 VA treatment record shows that plain film radiographs of the lumbosacral spine were negative.  

A November 2009 VA neurology assessment record documents the Veteran's report of having constant lumbar pain.  He denied experiencing incontinence, sexual dysfunction, or difficulty with his gait.  No abnormalities were noted in the lower extremities on the motor functioning examination, and the Veteran's sensation was within normal limits.  Straight leg raises testing was reported as 45 degrees on the right and 30 degrees on the left.  The examiner noted that June 2009 imaging studies of the lumbosacral spine were negative.  The neurology assessment revealed an impression of left sciatica.  

A December 2009 VA treatment record reflects the Veteran's report of experiencing occasional back spasms and worsening low back pain that radiated down his left leg.  A treatment record dated later that month shows that the Veteran's back pain had improved and that his pain was not debilitating.  He reported that he may have seen hematuria a few days prior, but he denied any urinary symptoms.  

A March 2010 VA treatment record includes the Veteran's report that his back pain was stable and that he experienced increased muscle spasms since he took himself off of his prescribed muscle relaxers.  

VA treatment records dated in July 2010 document the Veteran's reports of having muscle spasms and constant back pain that spanned his entire back.  He described having flare ups of his back pain when he bent or moved to do any tasks.  The Veteran indicated that he was active and that he participated in activities such as fishing.  He refused the physical examination offered at that time.  The assessment was chronic back pain associated with segmental dysfunction and degenerative changes complicated by mild scoliosis.  

During an October 2010 VA primary care consultation, the Veteran reported experiencing an increase in the severity and frequency of the muscle spasms in his back.  At that time, the Veteran stated that he was unable to take care of himself or exercise due to chronic pain.  He stated that he used prescription pain medication only when needed.   

 In October 2011, the Veteran sought emergency medical treatment for symptoms that included back pain and tingling toes, and he was assessed as having associated anxiety or agitation.  Later that month, he reported that his back pain had become worse and that his back spasms occurred more frequently.  He stated that he still attempted to exercise despite his pain.  
  
The Veteran underwent an additional VA examination in April 2012.  In the examination report, the examiner indicated that the claims file was reviewed and noted the Veteran's report of experiencing back pain ever since an in-service injury.  The Veteran reported having constant back pain that had increased in severity since the April 2008 examination.  He reported that his back pain was exacerbated by prolonged sitting and that he could walk a maximum of ten to fifteen minutes before he needed to stop and rest.  He reported having increased pain with rainy weather.  The Veteran also endorsed having bilateral knee pain, which he identified on the left leg as occurring in the left proximal tibia at the level just below the knee.  

On the physical examination, the Veteran walked with a limp and held his thoracic spine stiffly as he moved about the examining room.  He stated that he could not heel or toe walk because "it was not a good day."  The examiner noted that the Veteran stood with a right thoracic scoliosis with prominent ribs on the right due to the scoliosis.  The thoracic spine was tender to light touch.  Decreased lumbar lordosis was also observed.  The examiner described the Veteran demonstrated poor effort on range of motion testing and noted that the Veteran reported having pain throughout any motion.  The Veteran demonstrated left rotation of the thoracic spine to 30 degrees and right rotation to 20 degrees.  Flexion was to 40 degrees and was decreased to zero degrees following three repetitions.  There was zero degrees of back extension.  The Veteran demonstrated right and left lateral flexion to 20 degrees.  The examiner noted pain, weakness, fatigability, and a lack of endurance throughout range of motion testing, although the examiner highlighted that the Veteran gave a "rather poor effort."  The examiner stated that the degree of rotation of the thoracic spine was as recorded and that this range of motion was greater than what the Veteran demonstrated on flexion, lateral flexion, and extension.  

 On the neurological examination, deep tendon reflexes were 1/4 in the bilateral knees and ankles.  There were no pathologic reflexes.  The examiner stated that the attempt at the sensory examination was inconsistent.  Strength of the lower extremities could not be tested because the Veteran was not cooperative.  Straight leg raise testing of the bilateral lower extremities produced reports of spinal pain.  The examiner noted that a review of a June 2011 magnetic resonance imaging report showed degenerative disc disease and scoliosis of the thoracic spine, without evidence of disc herniation.  

Following the clinical examination, the April 2012 examiner provided a diagnosis of right thoracic scoliosis.  The examiner determined that the Veteran did not show objective findings to suggest radiculopathy and that electrodiagnostic studies were not indicated.  The Veteran also did not show signs of intervertebral disc syndrome.  The examiner noted that the Veteran's thoracic spine only showed signs of mild degenerative changes secondary to scoliosis.  The examiner determined that the Veteran did not have ankylosis of his thoracic spine, as he demonstrated motion during the examination.  The examiner stated that there was no change in the Veteran's functional activity during any flare ups because the Veteran denied having flare ups.  Instead, he reported having a constant degree of pain and decreased physical activity.  

Prior to April 17, 2012

The preponderance of the evidence of record is against the claim for a rating in excess of 20 percent prior to April 17, 2012, for the Veteran's service-connected thoracic scoliosis.  The objective evidence of record does not show that the Veteran's thoracolumbar spine flexion is primarily limited to 30 degrees or less.  Moreover, there is no evidence showing ankylosis of the Veteran's thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th Ed. 1987)).

In so concluding, the Board has considered the Veteran's reports of back pain on use and that his daily activities were limited due to back pain.  The Board acknowledges that the April 2008 VA examination report shows a limitation of thoracolumbar range of motion due to pain, as the Veteran demonstrated flexion to 95 degrees, with the onset of pain at 20 degrees.  On repetitive use testing, the Veteran would only perform thoracolumbar flexion from 5 to 55 degrees due to pain.  However, the Board finds significant the April 2008 examiner's conclusions that the Veteran's self-imposed limitations with range of motion testing were effort related and not mechanically related.  

In this regard, the April 2008 examiner indicated that the Veteran had pain with repetitive testing of flexion.  Even if range of motion was limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40 (2013).  In this case it does not.  Taking into account the objective findings of pain during range of motion testing at the April 2008 VA examination, the Veteran was still able to forward flex to at least 55 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the Board highlights the Veteran's April 2008, July 2010, and October 2011 reports that he still exercised and participated in such activities as riding a bicycle, jogging, walking, and fishing.  In light of this evidence, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected scoliosis is not warranted prior to April 17, 2012, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2013); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Additionally, the Veteran's thoracic spine disability has not been shown to have resulted in incapacitating episodes requiring bed rest/treatment prescribed by a physician having a total duration of at least four weeks but less than six weeks during the past twelve months.  The Veteran denied having any incapacitating episodes during this time period.  As such, a 40 percent disability rating is not warranted for incapacitating episodes under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a Diagnostic Code 5243.

From April 17, 2012

As noted above, the Veteran is in receipt of a 40 percent rating for the period beginning April 17, 2012.  In light of the evidence of record, the Board has determined that the current rating is most appropriate.  The evidence dated from April 17, 2012, consists of the April 2012 VA examination report, which fails to show unfavorable ankylosis of the Veteran's entire thoracolumbar spine.  During the April 2012 VA examination, the Veteran demonstrated movement of his thoracolumbar spine, as described above, and the examiner determined that his spine was not ankylosed.  There is also no objective evidence to support a finding that he was prescribed bed rest by a physician due to incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increase to the next-higher 60 percent rating under Diagnostic Code 5243.  Thus, the medical evidence does not show that a disability rating in excess of 40 percent is warranted from April 17, 2012, under the General Rating Formula for Diseases and Injuries of the Spine or Diagnostic Code 5243.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of back pain that increased and/or prohibited some physical activities.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the April 2012 examination showed additional limitation (pain) of the Veteran's thoracolumbar spine range of motion following repetitive use.  The April 2012 examiner also noted pain, fatigability, weakness, and a lack of endurance throughout the range of motion testing.  However, the April 2012 examiner highlighted that the Veteran gave a poor effort and that he demonstrated a much greater motion on testing of ranges of motion.  He demonstrated thoracolumbar flexion to 40 degrees during the examination.  Thus, even accounting for the any limitations of his thoracolumbar spine range of motion due to such factors as pain, the preponderance of the evidence shows that the Veteran still retains movement of his thoracolumbar spine and his spine is not ankylosed.  Accordingly, a disability rating in excess of 40 percent is not warranted based on any functional impairment.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a (2013); see also Mitchell, 25 Vet. App. at 36-38.

Additional Considerations

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the thoracic spine disability at any point during the appeal.  The Veteran has denied experiencing any neurological symptoms such as bladder or bowel impairments, and impairments of this nature are not shown by the objective evidence.  As such, separate ratings for neurological impairments are not warranted in this regard.   

Although the Veteran has reported that he experiences pain, numbness, or tingling in his legs, the preponderance of the evidence fails to show objective evidence to warrant a separate rating for neurological disorder affecting the lower extremities.  Here, the Board acknowledges that the he was found to have symptoms of sciatica and was assessed with left sciatica in November 2009.  However, the November 2009 neurological examination failed to show any objective evidence of impaired motor or sensory functioning in the Veteran's lower extremities.  The April 2012 examination further confirmed that there was no objective evidence of radiculopathy.  Thus, there is no objective medical evidence attributing the Veteran's reported bilateral lower extremity symptoms to his service-connected thoracic scoliosis.  Therefore, a separate rating is not warranted for neurological impairment of the lower extremities.

In reaching this determination, the Board has considered the Veteran's lay statements as to the nature and severity of his thoracic scoliosis and the impact of this disability on his daily activities.  While the Veteran is competent to report his symptoms, the Board does not find his statements to be as probative as the objective medical evidence prepared by skilled professionals.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected thoracic scoliosis was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to April 17, 2012, the evidence of record does not show that the Veteran's service-connected thoracic spine disability was primarily manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; the evidence of record also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least four weeks but less than six weeks due to his thoracic spine disability.  From April 17, 2012, the objective medical evidence does not show unfavorable ankylosis of the Veteran's entire thoracolumbar spine or that he was prescribed bed rest by a physician due to incapacitating episodes having a total duration of at least six weeks during the past 12 months.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 20 percent and 40 percent disability rating currently assigned.  Ratings in excess of the 20 and 40 percent "staged" ratings are provided for certain manifestations of the service-connected thoracic spine disorder, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the 20 and 40 percent disability ratings assigned more than reasonably describe the Veteran's service-connected thoracic spine disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Consideration has been given to assigning additional staged ratings; however, at no time during the period in question has the disability warranted ratings higher than what is currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  Accordingly, a disability rating in excess of 20 percent prior to April 17, 2012, and in excess of 40 percent from this date for the Veteran's service-connected thoracic scoliosis is not warranted.


ORDER

A disability rating in excess of 20 percent for thoracic scoliosis prior to April 17, 2012, is denied.

A disability rating in excess of 40 percent for thoracic scoliosis from April 17, 2012, is denied.


REMAND

During the April 2012 VA examination, the Veteran essentially claimed that he is unable to work due to his service-connected thoracic scoliosis.  Thus, an informal claim of entitlement to a TDIU has been raised by the record.  The issue of whether entitlement to a TDIU is warranted as a result of his service-connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a TDIU, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must then adjudicate the issue of whether a TDIU is warranted, with consideration of 38 C.F.R. § 4.16(b).  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


